FILED
                            NOT FOR PUBLICATION                              JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES BENJAMIN BARSTAD,                          No. 13-35338

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01023-JCC

 v.
                                                 MEMORANDUM*
DEPARTMENT OF CORRECTIONS
STATE OF WASHINGTON; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Washington state prisoner James Benjamin Barstad appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment and the Religious Land Use and Institutionalized Persons Act


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“RLUIPA”) claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment on Barstad’s free

exercise claim because Barstad failed to raise a genuine dispute of material fact as

to whether defendants’ religious diet policy was not reasonably related to

legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89 (1987) (a

prison regulation that “impinges on inmates’ constitutional rights” is valid “if it is

reasonably related to legitimate penological interests”); Resnick v. Adams, 348
F.3d 763, 768-71 (9th Cir. 2003) (applying four-part Turner test to prisoner’s free

exercise challenge to prison policy requiring prisoner to submit an application to

receive kosher meals and granting summary judgment because policy was

reasonably related to the prison’s interest in the orderly administration of its

religious diet program).

      The district court properly granted summary judgment on Barstad’s

Establishment Clause claim because Barstad failed to raise a genuine dispute of

material fact as to whether defendants’ religious diet policy had the primary or

principal effect of advancing religion. See Inouye v. Kemne, 504 F.3d 705, 712 n.7

(9th Cir. 2007) (setting forth test for Establishment Clause violation).

      The district court properly granted summary judgment on Barstad’s


                                           2                                       13-35338
RLUIPA claim because Barstad failed to raise a genuine dispute of material fact as

to whether defendants’ religious diet policy substantially burdened the exercise of

his religious belief. See Greene v. Solano Cnty. Jail, 513 F.3d 982, 988 (9th Cir.

2008) (under RLUIPA, the prisoner bears the initial burden of showing that the

prison’s policy imposes a “substantial burden” on his religious exercise; only then

will the burden shift to the prison to demonstrate that the policy furthers a

“compelling governmental interest” by the “least restrictive means” (citation and

internal quotation marks omitted)); San Jose Christian Coll. v. City of Morgan

Hill, 360 F.3d 1024, 1034 (9th Cir. 2004) (under RLUIPA, a “substantial burden”

exists if it imposes “a significantly great restriction or onus” on a religious

exercise).

      We do not consider documents or arguments that were not presented to the

district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam) (declining to consider arguments not raised below); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to the

district court are not part of the record on appeal.”). Nor do we consider issues or

arguments not specifically and distinctly raised and argued in the opening brief.

See Padgett, 587 F.3d at 985 n.2.

      AFFIRMED.


                                            3                                     13-35338